 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    MELANIE A. OCHS,                              Case No. 2:16-cv-00982-JCM-CWH
12                       Petitioner,                ORDER
13           v.
14    WARDEN JO GENTRY, et al.,
15                       Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (second request)

18   (ECF No. 29), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ unopposed motion for enlargement of

20   time (second request) (ECF No. 29) is GRANTED. Respondents will have through April 4,

21   2019, to file an answer.

22          DATED: January 4, 2019.
23                                                            ______________________________
                                                              JAMES C. MAHAN
24                                                            United States District Judge
25

26
27

28
                                                    1
